PER CURIAM.
The employer seeks review of a decision of the Workers’ Compensation Board awarding the employee benefits for permanent and total disability. The salient issue on appeal is whether there is substantial evidence in the record as a whole to support the board’s findings. We affirm.
The employee began working for the city of Rochester in 1960 in the sanitation department. After sustaining an injury to his right shoulder in 1967, he was assigned to the parking meter department, then a subdivision of the police department. During this succeeding period he also worked weekend relief at the city scales. While on the job at this location, he again injured his right shoulder on May 15, 1970. After recuperating from the second injury, he returned to the meter department where he worked until taking a medical leave of absence in December 1972. He did not return to work after the termination of this leave of absence in June 1973. He retired on July 7, 1973.
The relevant question is what caused the employee to retire rather than return to work in July 1973. The employee testified that his shoulder was worse and he knew that he could not perform his former duties. *846Dr. Linscheid’s examination and report of January 24, 1974, and depositional testimony lent expert medical evidence to his allegation. The employer offered no contrary medical testimony. Its only effort to show that the employee was not totally disabled was to show that parking meters could be emptied with one hand. The demonstrator indicated that this could be done with some difficulty.
After a careful review of the record and the transcript, this court determines that the decision of the Workers’ Compensation Board is based on findings of fact which are supported by substantial evidence.
Affirmed.